t c summary opinion united_states tax_court john a voigt and lorinda c martin petitioners v commissioner of internal revenue respondent docket no 15709-16s filed date john a voigt and lorinda c martin pro sese rachel l gregory for respondent summary opinion panuthos special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated subsequent section references are to the continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and a sec_6662 accuracy-related_penalty of dollar_figure after concessions the issue for decision is whether petitioners are entitled to exclude from taxable_income the value of a tuition waiver benefit received during the year in issue background some of the facts have been stipulated and we incorporate the stipulations of facts and their attached exhibits by this reference petitioners resided in virginia when the petition was timely filed continued internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure we round monetary amounts to the nearest dollar 2respondent concedes the sec_6662 penalty the internal_revenue_service irs determined that petitioners failed to report the following items of taxable_income a tuition waiver benefit of dollar_figure retirement income of dollar_figure and a dividend of dollar_figure petitioners concede the adjustments except that they assert that they are entitled to exclude the tuition waiver benefit from gross_income the remaining adjustment to the deduction for medical_expenses is computational and will be resolved by the court’s conclusion on the taxability of the tuition waiver benefit mr voigt hereinafter petitioner worked in the computer information services department of tulane university tulane a qualified education institution from date to date sometime in the 1980s tulane began to suffer financial difficulties and established the administrative resources analysis ara task force to evaluate the effectiveness of their use of administrative staff as part of a plan for streamlining and reorganization recommended by the ara task force tulane reduced the workforce by approximately employees each employee terminated under the ara plan received a severance package which generally included payment of accrued vacation time severance_pay dependent on length of service six months of health plan coverage assistance in seeking employment and an extended tuition waiver extended waiver policy petitioner was informed that he would be terminated as part of the ara process effective date and received a separation notice preprinted terms in the separation notice included reason for leaving with various reasons numbered one through nine such as - not physically able to work and - retirement pension neither of which was selected the separation notice showed petitioner’s reason for leaving as - other please explain and in the space provided stated elimination of position petitioner did not voluntarily leave his employment with tulane nor was he terminated on account of a disability upon termination petitioner received a benefits summary titled ara severance benefits which stated that he had six years of full-time service at tulane and referred to an extended waiver policy for information regarding tuition waivers under the extended waiver policy if an employee had five or more years of full-time service he or his dependents would receive a total number of annual tuition waivers equal to the number of years_of_service when certain qualifying events occurred qualifying events included termination as a result of the ara process the use of these tuition waivers was limited by stated requirements including that the applying student satisfy tulane’s admission guidelines after leaving tulane in petitioner worked for cornell university in new york for several years employment at america online and later self- employment followed petitioner did not work for tulane in any capacity after petitioners’ adult daughter gabrielle attended tulane as a full-time undergraduate student from fall semester through spring semester petitioner filed applications for gabrielle to receive tuition waivers as his dependent for the spring and fall semesters of on each application he identified his eligibility for the waiver as laid off - benefits package on date tulane billed gabrielle’s account dollar_figure for tuition science- engineering on date tulane applied a credit of dollar_figure labeled waiver science and eng ug dep to gabrielle’s billing account in tulane issued petitioner a form_w-2 wage and tax statement reflecting wages of dollar_figure social_security_tax withheld of dollar_figure and medicare_tax withheld of dollar_figure petitioner also received a bill from tulane for waiver fica_taxes of dollar_figure petitioners did not report the dollar_figure on their form_1040 u s individual_income_tax_return sometime before date petitioner sent an email to tulane inquiring about the form_w-2 he had received on date gisele baham assistant director of payroll in workforce management organization for tulane replied via email that b ecause you were not an employee with the university and you received the tuition waiver benefit the waiver is considered income to you on date petitioner responded via email please send me something that shows my dates of employment when i was actually working for 3it appears that the tuition waiver for the spring semester was credited to gabrielle’s billing account on date and the tuition waiver for the fall semester was credited to gabrielle’s billing account on date only the taxable_year is before the court thus we consider the tuition waiver for the fall semester tulane as a staff member on date ms baham responded via email per your request your dates of employment were in the notice_of_deficiency the irs determined among other adjustments that petitioners failed to report the dollar_figure tuition waiver benefit from tulane as income for petitioners timely filed a petition in which they assert that the tuition waiver benefit is not taxable and the irs determined that a similar tuition waiver benefit was not taxable for discussion i unreported income in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners did not allege or otherwise show that sec_7491 applies see sec_7491 and b in unreported income cases the commissioner must base the deficiency on some substantive evidence that the taxpayer received unreported income 181_f3d_1002 9th cir aff’g tcmemo_1997_97 see also 999_f2d_760 4th cir holding that the presumption of correctness applies in unreported income cases where the irs employs a reasonable method of determining income aff’g tcmemo_1992_153 if the commissioner introduces some evidence that the taxpayer received unreported income the burden shifts to the taxpayer williams v commissioner f 2d pincite the parties stipulated a form_w-2 issued by tulane reflecting the amount of the tuition waiver benefit received in and petitioners confirmed that they received the tuition waiver benefit thus the burden shifts to petitioners and the only issue before us is whether the tuition waiver benefit is excludable from their taxable_income see hardy v commissioner f 3d pincite williams v commissioner f 2d pincite ii current_year inclusion at trial petitioner asserted that including the tuition waiver benefit as income in would be improper because the tuition waiver benefit represents money that i earned years ago petitioner appears to assert that this benefit should have been taxed in it is well settled that g ains profits and income are to be included in gross_income for the taxable_year in which they are actually or constructively received by the taxpayer regardless of when the services underlying such income were provided sec_1_451-1 income_tax regs see also eg 593_fsupp_80 m d n c aff’d 760_f2d_85 4th cir 112_tc_304 the determination of whether a taxpayer has constructively received income ordinarily requires factual analysis ames v commissioner t c pincite constructive receipt of income occurs when the income is set apart and available for withdrawal by the taxpayer but not when receipt is subject_to substantial limitations or restrictions id see also berry f_supp pincite sec_1 a income_tax regs tulane made six annual tuition waivers available to petitioner when he was laid off in but petitioner could not receive a tuition waiver benefit until he or his dependent satisfied tulane’s admission guidelines and enrolled in the university this is a substantial limitation on his receipt of the tuition waiver benefit and precludes him from having constructively received it before it was redeemed against tuition actually charged thus the tuition waiver benefit is properly included in gross_income for the year in which the benefit was actually received unless excludable from taxable_income under another provision iii sec_117 exclusion gross_income includes all income from whatever source derived sec_61 the scope of sec_61 is broad and exclusions from income are narrowly construed see 515_us_323 504_us_229 348_us_426 the taxpayer must demonstrate that he is within the clear scope of any statutory exclusion see commissioner v schleier u s pincite burke u s pincite 141_tc_331 aff’d 668_fedappx_241 9th cir sec_117 provides that g ross income shall not include any qualified_tuition_reduction to be a qualified_tuition_reduction the reduction in tuition must be provided to an employee of a qualified education institution4 for the education below a graduate level at a qualified education institution of either the employee or someone treated as an employee under sec_132 sec_117 those treated as employees include former employees who separated from service by reason of retirement or disability and the dependents of employees sec_132 4what is a qualified education institution is described by sec_170 5there are other categories of individuals treated as employees including spouses and widows of employees which are not applicable in this case see sec_132 the parties agree that gabrielle was petitioner’s dependent in tulane is a qualified education institution and petitioner did not separate from service by reason of disability thus the tuition waiver benefit received in is eligible for exclusion_from_gross_income under sec_117 only if petitioner was either a current employee of tulane in or was treated as an employee because he had separated from service by reason of retirement under sec_132 petitioners asserts that petitioner was an employee because he received a form_w-2 on the basis of the form_w-2 references to an employer and employee petitioner concluded that sometime in tulane university thought i worked there the issuance of a form_w-2 does not create an employment relationship see weber v commissioner 103_tc_378 aff’d per curiam 60_f3d_1104 4th cir whether the employer- employee relationship exists in a particular situation is a factual question 6a form_w-2 may be required even when there is no longer an employment relationship for example social_security and medicare taxes are imposed on wages as defined in sec_3121 sec_3101 wages for these taxes include payments for employment even though at the time paid the relationship of employer and employee no longer exists sec_31_3121_a_-1 employment_tax regs see also sec_3121 when social_security and medicare taxes are required to be withheld a form_w-2 must be provided see sec_6051 sec_31_6051-1 employment_tax regs common_law rules are applied to determine whether an individual is an employee id pincite citations omitted petitioners did not present any evidence other than the form_w-2 issued by tulane to prove that an employment relationship existed in petitioners concede that petitioner did not work for tulane in any capacity after his termination in additionally tulane’s records and the email from ms baham confirm that petitioner has not been an employee of tulane since thus we conclude that petitioner was not an employee of tulane in as contemplated by sec_117 see commissioner v schleier u s pincite burke u s pincite simpson v commissioner t c pincite weber v commissioner t c pincite petitioners assert in the alternative that since the term retired as used in sec_132 is not defined that ‘laid off’ is just early retirement sec_117 extends the exclusion of qualified tuition reductions from gross_income to certain former employees by including those treated as an employee under the rules of sec_132 sec_117 the relevant provision requires the former employee to have separated from service by reason of retirement sec_132 we must determine whether petitioner separated from service with tulane by reason of retirement the code does not define the term by reason of retirement when the wording of a statute is plain it must be enforced according to its terms king v burwell u s ___ ___ 135_sct_2480 additionally i t is ‘a cardinal principle of statutory construction’ that a ‘statute ought upon the whole to be so construed that if it can be prevented no clause sentence or word shall be superfluous void or insignificant ’ 534_us_19 quoting 533_us_167 black’s law dictionary 10th ed defines retirement as t ermination of one’s own employment or career esp upon reaching a certain age or for health reasons retirement may be voluntary or involuntary this definition’s specific mention of termination of a career and special focus upon age or health as reasons for termination conforms with the ordinary meaning of the term retirement to refer to a time after an individual stops working to give meaning to the inclusion of the term retirement requires that we recognize that retirement is different from 7this ordinary meaning was adopted in the bankruptcy context when the supreme court of the united_states used the definition of retirement from the american heritage dictionary which is w ithdrawal from one’s occupation business or office 134_sct_2242 alteration in original quoting am heritage dictionary 4th ed the court held that the bankruptcy statute’s reference to ‘retirement funds’ is therefore properly understood to mean sums of money set_aside for the day an individual stops working id other methods by which an employee may separate from service including being laid off otherwise the term retirement as used in sec_132 is rendered superfluous or insignificant see trw inc u s pincite petitioner’s assertion that he should be considered retired is not supported by the record tulane identified elimination of position as the reason for leaving on his separation notice even though retirement was a preprinted option petitioner’s severance package included assistance in finding further employment and a letter from the president of the tulane explained that the terminations were a necessary response to rapidly rising costs and petitioner testified that he was laid off because tulane was having money troubles for these reasons we conclude that petitioner’s termination was not contingent on age years_of_service or health considerations additionally petitioner continued to work for a variety of other employers and himself after he was laid off by tulane thus petitioner’s separation from tulane does not fit within the ordinary meaning of the term retirement see king u s at ___ s ct pincite black’s law dictionary 10th ed iv conclusion for the reasons stated above we conclude that petitioner was not an employee of tulane in as contemplated by sec_117 or sec_132 thus the tuition waiver benefit received in is not excludable from petitioners’ gross_income under sec_117 petitioners erroneously contend that they should be entitled to exclude the tuition waiver benefit from income for because such an exclusion was allowed for a prior taxable_year each taxable_year stands alone and the commissioner may challenge in a succeeding year what was condoned or agreed to in a previous year auto club of mich v commissioner 353_us_180 55_tc_28 we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing and respondent’s concession of the sec_6662 penalty decision will be entered for respondent as to the deficiency and for petitioners as to the accuracy- related penalty under sec_6662
